DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "a layer of solid reactants ", “an upper layer” in lines 4 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these structures are the same structures introduced in independent claim 10 or new structures.
Claim 22 recites the limitations "a layer of solid reactants “in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a layer of solid reactants” is the same layer of solid reactants introduced in line 3 of claim 22 or a new layer of solid reactants.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et. al (US 6,539,935 B2).
With respect to claim 10 Ichikawa discloses method of manufacturing a self-heating container, the method comprising:
providing a heater tray [reference character 2];
positioning a sealed package [reference character 14] inside the heater tray, wherein the sealed package contains a solid reactant [column 2 lines 60-63] and has an upper layer that is permeable to liquid [the upper surface of the block];
positioning a frangible container [reference character 4] that contains a liquid reactant inside the heater tray; and positioning a product tray [reference character 3] within the heater tray to define a reaction space [reference character 11] between the product tray and the heater tray [see Fig. 1], wherein the reaction space contains the sealed package and the frangible container.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina (US 4,741,324) in view of Young (US 2013/0213383 A1).
With respect to claim 1 Arnold discloses a sealed package for a self-heating assembly, the sealed package comprising:
an outer container [reference character 2];
a lower support structure within the outer container [reference character 7 and 10, see annotated Fig. below]
a layer of solid reactant [reference character 7 and 10, see annotated Fig. below] above the lower support structure and within the outer container, and an upper structure [see annotated Fig. below] above the solid reactant and within the outer container.
Ina does not disclose an upper layer that is permeable to liquid and that extends across an otherwise open top of the outer container above the upper structure.
Young discloses a self-heating container that includes an upper layer [reference character 54] which includes a vent [reference character 57] (making it liquid permeable) for retaining heat while venting gasses from the outer housing [paragraph 0016].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the heating taught by Ina by providing an upper layer with vent hole, as taught by Young for retaining heat while venting gasses from the outer housing [paragraph 0016 of Young].


    PNG
    media_image1.png
    317
    563
    media_image1.png
    Greyscale

With respect to claim 5 Ina does not disclose that the outer container aluminum and has a minimum wall thickness of 0.005 inches.
However, In the same field of self-heating container it would have been obvious to one skilled in the art at the time of the filing date invention to modify the outer container taught by Ina as by forming the wall from aluminum with a minimum wall thickness of 0.005 inchdes since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since a person having ordinary skill in the art can choose any liquid impermeable heat resistant material, the designation of a specific material does nothing to enhance the patentability of a design.
With respect to claim 7 Ina discloses that the reactant is an alkali metal salt of oxide of manganese or chromium [column 3 lines 55-66]

Claim(s) 2-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina (US 4,741,324) in view of Young (US 2013/0213383 A1) as applied to claim 1 above, and further in view of Sabin et. al (US 10,478,015 B2).
With respect to claim 2 Ina does not disclose that the layer of solid reactant above the lower support structure is a layer of non-granular solid reactant. 
Sabin discloses a self-heating package having a reactant [reference character 116] distributed in a support structure [reference character 114] which is permeable to liquid reactants and wherein the support structure stabilizes the reactant resulting in uniform heating [column 5 lines 27-37].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the assembly taught by Ina by distributing the reactant in a support structure (thereby eliminating its granularity), as taught by Sabin, because the support structure stabilizes the reactant resulting in uniform heating [column 5 lines 27-37 of Sabin].
	With respect to claim 3 Ina discloses that the lower support structure comprises a non-woven material. Specifically, Arnold discloses that the lower support structure is an “elastic membrane”, which is a non-woven material.  Ina discloses that the lower support structure is a mixture of heat resistant granular material [reference character 10] interspersed with granulated reactant [reference character 7], therefore the lower support structure is a “non-woven material”.
With respect to claim 4 Ina discloses that the sealed package further comprises a granular reactant [reference character 7] distributed throughout the lower support structure.
With respect to claim 5 Ina discloses that the upper structure comprises a non-woven material. Specifically, Ina discloses that the upper structure is “…iron, aluminum, copper, stainless steel …” [column 3 lines 23-27], which are non-woven materials as used in Figs. 1-5 of Ina.
With respect to claim 8 Ina does not disclose that the solid reactant is selected from the group consisting of potassium permanganate, potassium chromate, pyridinium dichromate, ruthenium tetroxide and chromic acid.
Sabin discloses a self-heating package having granular potassium permanganate [reference character 116 and column 4 lines 40-44] distributed in a support structure [reference character 114] which is permeable to liquid reactants and wherein the support structure stabilizes the reactant resulting in uniform heating [column 5 lines 27-37].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the assembly taught by Ina by distributing a potassium permanganate reactant in a support structure (thereby eliminating its granularity), as taught by Sabin, because the support structure stabilizes the reactant resulting in uniform heating [column 5 lines 27-37 of Sabin].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina (US 4,741,324) in view of Young (US 2013/0213383 A1) as applied to claim 1 above, and further in view of Iannicelli (US 2007/0164253 A1).
With respect to claim 9 Ina does not disclose that the granules of reactant are coated with sodium silicate.
Iannicelli discloses “…controlling the exothermic heat release by encapsulating the oxidizing agent with sodium silicate or the like” [paragraph 0002].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the assembly taught by Ina by encapsulating the oxidizing agent [granular particles 7 in Ina] in sodium silicate, as taught by Iannicelli, in order to control the exothermic heat release from the reaction [paragraph 0002 of Iannicelli].

Allowable Subject Matter

Claim 27 is allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762